The decree in this case was affirmed on a former day of this term without a written opinion, 145 So. 338. In thus affirming, we overlooked the fact that the decree carried an additional amount of seventy-five dollars as attorney's fees; whereas, on the former appeal this court had held that attorney's fees should not be allowed under the facts of this particular case. D.L. Fair Lbr. Co. v. Fed. Land Bank, 158 Miss. 87, 92, 128 So. 733. This holding on the former appeal became, therefore, the law of the case, binding alike upon the trial court and upon this court, and which could not be set aside or disregarded by either court except for the most compelling reasons. This being the situation, we do not now attempt to draw what appeared to us on the former hearing to be some pertinent distinctions between this case and Tubberville v. Simpson, 94 Miss. 154, 47 So. 784. We leave this question of attorney's fees open so far as any future cases involving the same point may be concerned, but as to this particular case the opinion on the former appeal must control; and the suggestion of error will therefore be sustained to the extent that the attorney's fees will be eliminated from the decree by a decree rendered here. In all other respects the suggestion of error is overruled.
The suggestion of error will be sustained in part, the decree will be reversed, and a decree entered here for appellee. So ordered. *Page 516